Citation Nr: 1618228	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the 'staged' ratings (currently 30 percent prior to July 22, 2009; 50 percent from that date to October 30, 2015; and 70 percent from that date onward) assigned for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to February 1969; he is a recipient of the Purple Heart medal.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoake, Virginia, that denied a rating in excess of 30 percent for the service-connected PTSD.  During the pendency of this appeal, a June 2010 RO rating decision awarded a 50 percent rating for PTSD effective from July 22, 2009, and a February 2016 RO rating decision granted a 70 percent rating for PTSD effective from October 30, 2015.

The Veteran was scheduled to appear before a Board Central Office Hearing in June 2016.  However, as discussed below, the Veteran withdrew his hearing request (and withdrew the remainder of the appeal) in written correspondence received by VA in April 2016.


FINDING OF FACT

In correspondence received by VA in April 2016, prior to the promulgation of a decision in this matter, the Veteran and his representative stated that the Veteran wished to withdraw his appeal seeking increased disability ratings for service-connected PTSD; there are no questions of fact or law in the matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the claim seeking increased disability ratings for service-connected PTSD; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In written correspondence received by VA in April 2016, the Veteran and his representative expressed the Veteran's intent to withdraw the appeal seeking increased disability ratings for service-connected PTSD.  The portion of the correspondence from the Veteran's representative expressed unequivocally: "after consulting with [the Veteran], and on [the Veteran]'s behalf, we are respectfully withdrawing the pending appeal.  The issues on appeal are entitlement to an initial evaluation in excess of 50 percent and a disability rating in excess of 70 percent effective October 30, 2015 for PTSD."  The Veteran's statement cited his satisfaction with his overall VA disability compensation following a recent RO decision.  There are no allegations of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in this matter.



ORDER

The appeal seeking to establish increased disability ratings for service-connected PTSD is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


